DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on September 9, 2021 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
	Sixty-one (61) sheets of drawings were filed on June 25, 2021 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any grammatical errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-16 are objected to because of the following informalities:  
In claim 1, line 5, “sides than extend” should be – sides that extend--;
In claim 1, line 7, “defining a ingress” should be – defining an ingress--;
In claim 3, line 6, “loop portion” should be – the loop portion--;
In claim 6, line 6, “to enclosed” should be – to enclose--;
In claim 7, line 8, “if provided” should be – is provided--;
In claim 8, line 3, “and optical fiber” should be – an optical fiber--;
In claim 9, line 3, “extend portion” should be – extended position--;
In claim 9, line 5, “extend position” should be – extended position--;
In claim 10, line 5, “end portion of the optical fiber projects” should be – end portions of the optical fibers project--; and
In claim 11, line 4, “be a spring” should be – by a spring--.
Claims 2-16 inherently contain the deficiencies of any claims from which they depend.  Applicant’s help in thoroughly reviewing all claim limitations for grammatical correctness is requested.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roth et al. (US 6,081,647).
Regarding claim 1; Roth et al. discloses a fiber optic adapter (adapter assembly 12; see Figures 2, 5, and 9) or a female fiber optic connector (the adapter is a female fiber optic connector that includes a receptacle, 26b, for receiving a male connector, 16)  comprising: 
a port defining structure (housing 26) defining 
a connector port (26b) for receiving a male fiber optic connector (16), 
the connector port defining structure (26; see Figure 9) including a first side (bottom side) positioned opposite from a second side (top side), 
the connector port defining structure also including third and fourth opposite sides (left and right opposing sides of housing 26; see Figure 9) that extend between the first and second sides (bottom and top sides), 
the second, third and fourth sides each including an ingress protection shoulder (see annotated Figure 9 below, wherein a protection shoulder is formed on each of the sides against which a door 30 abuts) defining a ingress protection surface that faces in an inward direction (the surface of the protection shoulder faces inwards and abuts the door 30 to form an ingress protection surfaces), 
the inward direction corresponding to a direction the male fiber optic connector (16) is moved when the male fiber optic connector (16) is inserted in the connector port (26b); 

    PNG
    media_image1.png
    470
    706
    media_image1.png
    Greyscale

a shutter (door 30) pivotally connected to the port defining structure (see Figures 2, 5, and 9), 
the shutter (30) being pivotally moveable about a pivot axis relative to the port defining structure (26) between an open position (see Figure 5) where the connector port (26b) is open and a closed position (see Figure 9) where the connector port (26b) is closed, 
the pivot axis (the axis of pivot rod 51) being located at the first side of the port defining structure (26b; see Figure 9), 
the shutter (30) including an inner side and an outer side (see Figures 2, 5, and 9), the inner side facing in the inward direction when the shutter (30) is in the closed position (see Figure 9) and the outer side facing in an outward direction when the shutter (30) is in the closed position (see Figure 9), 
the outward direction corresponding to a direction the male fiber optic connector (16) is moved when the male fiber optic connector (16) is removed from the connector port (26b), 
peripheral portions of the outer side of the shutter (30) overlapping and opposing the ingress protection surfaces (see Figure 9) when the shutter is in the closed position (see Figure 9); and 
a spring (torsion spring 60; see Figure 5 and column 5, lines 1-4) for biasing the shutter (30) toward the closed position.  
Regarding claims 2 and 11; as discussed above with respect to claim 1, Roth et al. discloses the shutter (30) with a spring (60) mounted thereon (see Figure 5).
The examiner notes that applicant is claiming the product (fiber optic adapter or female fiber optic connector) including the process of making the product (the spring is pre-mounted on the shutter before the shutter is pivotally connected to the port defining structure), and therefor claim 2 is of "product-by-process" nature.  The courts have been holding for quite some time that: the determination of the patentability of a product-by-process claim is based on the product itself rather than on the process by which the product is made.  In re Thrope, 777 F. 2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985); and that patentability of claim to a product does not rest merely on a difference in the method by which that product is made.   Rather, it is the product itself which must be new and unobvious.  Applicant has chosen to claim the invention in the product form.  When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either on 35 U.S.C. section 102 or alternatively on 35 U.S.C. section 103 of the statute is eminently fair and acceptable. In re Brown, 459 F.2d 531, 535, 173 USPQ 685 and 688 (CCPA 1972).  See MPEP §2113. 
Claims 1, 2, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mine et al. (US 7,153,041 B2).
Regarding claim 1; Mine et al. discloses a fiber optic adapter (10; see Figures 1 and 2) or a female fiber optic connector (the adapter is a female fiber optic connector that includes a receptacle for receiving a male connector, plug; see column 2, lines 29-32)  comprising: 
a port defining structure (body 10A; see Figure 2) defining 
a connector port (plug inserting hole 11) for receiving a male fiber optic connector (plug), 
the connector port defining structure (10A) including a first side (top side) positioned opposite from a second side (bottom side), 
the connector port defining structure also including third and fourth opposite sides (left and right opposing sides of body 10A; see Figure 2) that extend between the first and second sides (top and bottom sides), 
the second, third and fourth sides each including an ingress protection shoulder (see Figures 1 and 2; the shutter 20 abuts the protection shoulders defined by the sides of the body 10A) defining a ingress protection surface that faces in an inward direction (the surface of the protection shoulder faces inwards and abuts the shutter 20 to form an ingress protection surfaces), 
the inward direction corresponding to a direction the male fiber optic connector (plug) is moved when the male fiber optic connector (plug) is inserted in the connector port (11); 
a shutter (20) pivotally connected to the port defining structure (see Figures 1-4 and 6), 
the shutter (20) being pivotally moveable about a pivot axis relative to the port defining structure (see Figures 3, 6(a) and 6(b)) between an open position (see Figure 6(b)) where the connector port (11) is open and a closed position (see Figures 1-3) where the connector port (11) is closed, 
the pivot axis being located at the first side (top side) of the port defining structure (10A), 
the shutter (20) including an inner side and an outer side, the inner side facing in the inward direction when the shutter (20) is in the closed position (see Figures 1-3) and the outer side facing in an outward direction when the shutter (20) is in the closed position (see Figures 1-3), 
the outward direction corresponding to a direction the male fiber optic connector (plug) is moved when the male fiber optic connector (plug) is removed from the connector port (11), 
peripheral portions of the outer side of the shutter (20) overlapping and opposing the ingress protection surfaces (see Figures 1 and 2) when the shutter (20) is in the closed position (see Figures 1-3); and 
a spring (shutter biasing spring 30) for biasing the shutter (20) toward the closed position (see column 4, lines 46-54).  
Regarding claims 2 and 11; as discussed above with respect to claim 1, Mine et al. discloses the shutter (20) with a spring (30) mounted thereon (see Figures 1-6).
The examiner notes that applicant is claiming the product (fiber optic adapter or female fiber optic connector) including the process of making the product (the spring is pre-mounted on the shutter before the shutter is pivotally connected to the port defining structure), and therefor claim 2 is of "product-by-process" nature.  The courts have been holding for quite some time that: the determination of the patentability of a product-by-process claim is based on the product itself rather than on the process by which the product is made.  In re Thrope, 777 F. 2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985); and that patentability of claim to a product does not rest merely on a difference in the method by which that product is made.   Rather, it is the product itself which must be new and unobvious.  Applicant has chosen to claim the invention in the product form.  When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either on 35 U.S.C. section 102 or alternatively on 35 U.S.C. section 103 of the statute is eminently fair and acceptable. In re Brown, 459 F.2d 531, 535, 173 USPQ 685 and 688 (CCPA 1972).  See MPEP §2113. 
Regarding claim 6; Mine et al. discloses that the port defining structure (10A) includes a main housing body (10A) including side walls corresponding to the second, third and fourth sides of the port defining structure (see Figure 2), wherein the main housing body (10A) defines a side opening (the opening is in the top side; see Figure 2) corresponding to the first side (top side) of the port defining structure (10A; see Figures 1 and 2), and wherein the port-defining structure includes a cover piece (10B; see Figures 1 and 3) that attaches to the main housing body (10A) to enclosed the side 4opening of the main housing body (10A) and to define the first side of the port defining structure (10A).  
Claims 1, 2, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wijbrans et al. (US 2017/0108430 A1).
Regarding claim 1; Wijbrans et al. discloses a fiber optic adapter (101, 201, 401; see Figures 1-4) or a female fiber optic connector (the adapter is a female fiber optic connector that includes a port, 106, 206, for receiving a male connector 102, 302; see annotated Figure 4 below)  comprising: 
a port defining structure (body 104, 204, 304; see annotated Figure 4 below ) defining 
a connector port (106, 206, 306; see annotated Figures 2 and 4 below) for receiving a male fiber optic connector (male connector; see annotated Figure 4 below), 
the connector port defining structure (see annotated Figures 2 and 4 below) including a first side positioned opposite from a second side, 
the connector port defining structure (see annotated Figures 2 and 4 below) also including third and fourth opposite sides that extend between the first and second sides, 
the second, third and fourth sides each including an ingress protection shoulder (see Figure 2 and annotated Figure 4 below) defining a ingress protection surface that faces in an inward direction (each of the sides includes an ingress protection shoulder facing in an inward direction that defines an inner wall surface in which the port opening is formed), 
the inward direction corresponding to a direction the male fiber optic connector (male connector; see annotated Figures 2 and 4 below) is moved when the male fiber optic connector is inserted in the connector port; 

    PNG
    media_image2.png
    514
    696
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    496
    610
    media_image3.png
    Greyscale

a shutter (105, 205, 305) pivotally connected to the port defining structure (see Figures 1-4), 
the shutter (105, 205, 305) being pivotally moveable about a pivot axis relative to the port defining structure between an open position (see Figure 4A) where the connector port is open and a closed position (see Figure 4) where the connector port is closed, 
the pivot axis being located at the first side of the port defining structure (see Figure 4, annotated above), 
the shutter (105, 205, 305) including an inner side and an outer side, the inner side facing in the inward direction when the shutter (105, 205, 305) is in the closed position (see Figures 2 and 4) and the outer side facing in an outward direction when the shutter (105, 205, 305) is in the closed position (see Figures 2 and 4), 
the outward direction corresponding to a direction the male fiber optic connector (see Figures 2 and 4, annotated above) is moved when the male fiber optic connector is removed from the connector port, 
peripheral portions of the outer side of the shutter (105, 205, 305) overlapping and opposing the ingress protection surfaces (see Figures 1-4) when the shutter is in the closed position (see Figures 2 and 4); and 
a spring (414; see Figure 4 and paragraph 64) for biasing the shutter (105, 205, 305) toward the closed position.  
Regarding claims 2 and 11; as discussed above with respect to claim 1, Wijbrans  et al. discloses the shutter (105, 205, 305; see Figures 1-4) with a spring (414; see Figure 5 and paragraph 64) mounted thereon.
The examiner notes that applicant is claiming the product (fiber optic adapter or female fiber optic connector) including the process of making the product (the spring is pre-mounted on the shutter before the shutter is pivotally connected to the port defining structure), and therefor claim 2 is of "product-by-process" nature.  The courts have been holding for quite some time that: the determination of the patentability of a product-by-process claim is based on the product itself rather than on the process by which the product is made.  In re Thrope, 777 F. 2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985); and that patentability of claim to a product does not rest merely on a difference in the method by which that product is made.   Rather, it is the product itself which must be new and unobvious.  Applicant has chosen to claim the invention in the product form.  When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either on 35 U.S.C. section 102 or alternatively on 35 U.S.C. section 103 of the statute is eminently fair and acceptable. In re Brown, 459 F.2d 531, 535, 173 USPQ 685 and 688 (CCPA 1972).  See MPEP §2113. 
Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bragg (US 9,496,644 B2).
Regarding claims 11-13; a connector port structure (housing 330 and faceplate 310 form a connector port structure; see Figures 5, 8, 11 and 12) and  comprising:
a port defining structure (330/310) defining a connector port (plug receiving opening 312); and
a shutter (shutter door 450 of shutter subassembly 320) for opening and closing the connector port (312), the shutter (450) being spring biased to a closed position (see the abstract and column 13, lines 27-52) with a spring (biasing member 454 is a spring; see Figure 12) that is pre-mounted on the shutter before the shutter (see Figures 15A-15C) installed at the port defining structure (330/310);
wherein the spring (454) includes coil portions (490A, 490B; see Figure 12) mounted on pivot posts (pivot pins 460A, 460B) of the shutter (450; see Figures 12 and 15A-15C);
wherein the spring (454) includes a loop portion (492) that extends between the coil portions (490A and 490B) and is positioned at an inner side of the shutter (450; see Figures 12 and 15A-15C).  
Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takaya et al. (US 6,290,527 B1). 
Regarding claim 14; Takaya et al. discloses a fiber optic connector plug 10; see Figures 1 and 2) comprising: 
a connector body (housing 11); and 
first and second latches (elastic engagement pieces 13) for securing the connector body (11) within a connector port (cavity 20c of adapter 20), the latches (13) having a cantilevered configuration (see Figure 2) with base ends (engagement portion 13a) unitarily formed with the connector body (10; see Figure 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (US 6,081,647) in view of Vergeest (US 2004/0071407 A1).
Regarding claim 5; Roth et al. discloses the fiber optic adapter or female fiber optic connector of claim 1 as applied above, but does not disclose a fiber alignment structure positioned within the port defining structure for aligning non-ferrulized optical fibers.  Roth et al. discloses the male connector (16) having a ferrule (112).  
Vergeest teaches that ferrule-less connectors have enhanced control over the fibers it contains during the mating process to ensure a reliable and repeatable physical contact between fibers (see paragraph 27), wherein a multi-fiber ferrule-less connector (100) having non-ferrulized fiber end portions (51) is formed (see Figure 1).  Vergeest et al. further discloses an alignment structure (alignment member 200) to mate with the connector (100), wherein the alignment member (200) includes structure (V-grooves) for axially aligning the non-ferrulized fiber ends (51).   
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to place the alignment structure (200) of Vergeest within the adapter body of Roth et al. and to replace the male ferrule connector (16) of Roth et al. with the ferrule-less male connector of Vergeest for the purpose of providing a connector and alignment structure that allows for enhanced control over the fibers during the mating process to ensure reliable and repeatable physical contact between fibers and improve coupling efficiency.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wijbrans et al. (US 2017/0108430 A1) in view of Takaya et al. (US 6,290,527 B1).
Regarding claim 7; Wijbrans et al. discloses the fiber optic adapter or female fiber optic connector of claim 1 as applied above, further comprising the male fiber optic connector, wherein the male fiber optic connector includes a connector body having opposite lateral sides (see Figures 2 and 4).  Wijbrans et al. does not disclose that 
the male fiber optic connector also includes first and second latches unitarily formed with the connector body, 
wherein the first and second latches engage with the ingress protection surfaces at the third and fourth sides of the port defining structure when the male fiber optic connector is inserted in the connector port such that an interlock if provided between the first and second latches and the ingress protection surfaces which retains the male fiber optic connector in the connector port.  
Takaya et al. discloses a fiber optic adapter or female fiber optic connector (20; see Figures 1 and 2) having a port in which a male connector (10) is inserted, the male connector including firs and second latches (13) unitarily formed with the connector body (see Figures 1 and 2), wherein the first and second latches (13) engage with ingress protection surfaces (see Figures 3 and 4) at two sides of a port defining structure (20) when the male connector (10) is inserted in the connector port (see Figures 3 and 4) such that an interlock is provided between the first and second latches (13) and the ingress protection surfaces (surfaces defining the port; see Figures 3 and 4) which retains the male fiber optic connector (10) in the connector port (see Figures 3 and 4).
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to replace the male fiber optic connector disclosed by Wijbrans et al. with a male fiber optic connector having first and second unitarily formed latches that engage with the ingress protection surfaces on third and fourth sides of the port defining structure of Wijbrans et al. when the male fiber optic connector is inserted into the connector port such that an interlock is provided between the first and second latches and the ingress protection surfaces that retains the mail fiber optic connector in the port, since these features were taught Takaya et al. and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wijbrans et al. (US 2017/0108430 A1) in view of Takaya et al. (US 6,290,527 B1), and in further view of Vergeest (US 2004/0071407 A1).
Regarding claim 8; Wijbrans et al. and Takaya et al. teach or suggest the fiber optic adapter or female fiber optic connector of claim 7 as applied above, but do not disclose that the male fiber optic connector is a ferrule-less fiber optic connector having an optical fiber with an end portion that is not secured within a ferrule.  Vergeest teaches that ferrule-less connectors have enhanced control over the fibers it contains during the mating process to ensure a reliable and repeatable physical contact between fibers (see paragraph 27), wherein a ferrule-less male connector (100) has non-ferrulized fiber end portions (51) that are not secured within a ferrule (see Figure 1).  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further use a ferrule-less fiber optic connector having an optical fiber with an end portion that is not secured within a ferrule as the male fiber optic connector in the adapter of Wijbrans et al. for the purpose of providing a connector that has enhanced control over the fibers during the mating process to ensure reliable and repeatable connections.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takaya et al. (US 6,290,527 B1) in view of Vergeest (US 2004/0071407 A1).
Regarding claims 15 and 16; Takaya et al. disclose the limitations of claim 14 as applied above, wherein the connector is a male, multi-fiber, fiber optic connector (multiple fibers 12a are included in a ferrule 12), but does not disclose that the fiber optic connector is a multi-fiber ferrule-less connector having non-ferrulized fiber end portions.   Vergeest teaches that ferrule-less connectors have enhanced control over the fibers it contains during the mating process to ensure a reliable and repeatable physical contact between fibers (see paragraph 27), wherein a multi-fiber ferrule-less connector (100) having non-ferrulized fiber end portions (51) is formed (see Figure 1).  
Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to replace the ferrule connector (12) of Takaya et al. with the ferrule-less connector (100) of Vergeest for the purpose of providing a ferrule-less connector having increased transmission capacity with an increased number of fibers therein and having increased control over positioning of the fibers during a mating process in the multi-fiber connector device with first and second latches (13) which provide for connection to an adapter, since one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Allowable Subject Matter
Claims 3, 4, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
The fiber optic adapter or female fiber optic connector defined by claim 3, wherein the shutter includes
a main shutter body and 
integrated first and second pivot pins that project laterally in opposite directions from the main shutter body, 
wherein the spring includes first and second coil portions respectively mounted over the first and second pivot pins, 
the spring also including a loop portion positioned at the inner side of the shutter, the loop portion extending across the main shutter body from the first coil portion to the second coil portion, 
the spring including spring tabs that project from the first and second coil portions, and
the spring tabs engaging spring loading shoulders of the port defining structure to load the spring when the shutter is connected to the port defining structure such that the spring biases the shutter toward the closed position 
in combination with all of the limitations of base claim 1 and intervening claim 2; 
The fiber optic adapter or female fiber optic connector defined by claim 9, wherein the male fiber optic connector includes a nose piece that moves from an extended portion to a retracted position when the male fiber optic connector is inserted into the connector port, wherein the end portion of the optical fiber is protected within the nose piece when the nose piece is in the extend position, and wherein the end portion of the optical fiber projects from the nose piece when the nose piece is in the retracted position in combination with all of the limitations of base claim 1 and intervening claims 7 and 8.
Claim 4 depends from claim 3; claim 10 depends from claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Higley (US 11,307,360 B2) discloses a shutter (112) and spring biasing member (220; see Figure 2);
Sanders et al. (US 9,709,754 B2) discloses and adapter (100) with shutters (150, 151) and a biasing spring (170; see Figure 2);
Shu et al. (US 2010/0273338 A1) discloses a shutter (4) and biasing spring (3; see Figure 5);
Yang (US 2006/0029333 A1) discloses a shutter (40) and biasing member (20; see Figure 2);
Abendschein et al. (US 6,004,043) discloses a shutter (13) with a spring (18) having coils (16, 17) and a loop (22; see Figures 2-5), wherein the coils attach to pins (25b, c); and
Belenkiy et al. (EP 1 122 565 B1) discloses a shutter (14) with a biasing spring (38; see Figures 1-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874